Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1845 Filed 12/07/18 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TARA EDWARDS,
                                                  Case No: 18-10735
      Plaintiff,
                                                  Hon. Paul D. Borman
v.
                                                  Magistrate Judge:
SCRIPPS MEDIA, INC., d/b/a                        Elizabeth A. Stafford
WXYZ-TV, a Foreign Profit Corporation,

      Defendant.


Michael N. Hanna (P81462)                Elizabeth P. Hardy (P37426)
MORGAN & MORGAN, P.A.                    Thomas J. Davis (P78626)
Attorney for Plaintiff                   KIENBAUM OPPERWALL HARDY
2000 Town Center, Suite 1900              & PELTON, P.L.C.
Southfield, MI 48075                     Attorneys for Defendant
(313) 251-1399                           280 N. Old Woodward Ave., Suite 400
mhanna@forthepeople.com                  Birmingham, MI 48009
                                         (248) 645-0000
Geoffrey N. Fieger (P30441)              ehardy@kohp.com
FIEGER FIEGER KENNEY                     tdavis@kohp.com
 & HARRINGTON, P.C.
Attorney for Plaintiff
19390 W. Ten Mile Road
Southfield, MI 48075-2463
(248) 355-5555
g.fieger@fiegerlaw.com



 Defendant’s Motion for Protective Order to Preclude Plaintiff’s Attempts to
 Circumvent the Court’s Discovery Order Regarding Unrelated Complaints
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1846 Filed 12/07/18 Page 2 of 9




      Defendant Scripps Media, Inc., d/b/a WXYZ-TV (“Defendant” or

“WXYZ”), hereby files its motion for a protective order, under Federal Rule of

Civil Procedure 26(c)(1)(D), precluding Plaintiff from inquiring into topics at

deposition that this Court has already held to be irrelevant—namely, allegations

regarding harassment, discrimination, or retaliation complaints that are unrelated to

Plaintiff or Malcolm Maddox. Despite the Court’s November 15, 2018 ruling that

such information is irrelevant to Plaintiff’s claims, Plaintiff has sought to

circumvent that ruling by inquiring into the topics with both of the witnesses she

has deposed since the Order issued, and has telegraphed her intention to make the

same inquiries of further deponents. For the reasons set forth here and in the

accompanying brief, WXYZ requests that the Court enter the protective order.

      Counsel for WXYZ attempted to obtain concurrence in this motion, but

Plaintiff’s counsel did not concur, necessitating this motion.

                                           KIENBAUM OPPERWALL
                                            HARDY & PELTON, P.L.C.


                                           By: /s/Thomas J. Davis
                                              Elizabeth Hardy (P37426)
                                              Thomas J. Davis (P78626)
                                              Attorneys for Defendant
                                           280 N. Old Woodward Ave., Suite 400
                                           Birmingham, MI 48009
                                           (248) 645-0000
                                           ehardy@kohp.com
Dated: December 7, 2018                    tdavis@kohp.com


                                          1
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1847 Filed 12/07/18 Page 3 of 9




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TARA EDWARDS,
                                                  Case No: 18-10735
      Plaintiff,
                                                  Hon. Paul D. Borman
v.
                                                  Magistrate Judge:
SCRIPPS MEDIA, INC., d/b/a                        Elizabeth A. Stafford
WXYZ-TV, a Foreign Profit Corporation,

      Defendant.
                                                                               /

Michael N. Hanna (P81462)                Elizabeth P. Hardy (P37426)
MORGAN & MORGAN, P.A.                    Thomas J. Davis (P78626)
Attorney for Plaintiff                   KIENBAUM OPPERWALL HARDY
2000 Town Center, Suite 1900              & PELTON, P.L.C.
Southfield, MI 48075                     Attorneys for Defendant
(313) 251-1399                           280 N. Old Woodward Ave., Suite 400
mhanna@forthepeople.com                  Birmingham, MI 48009
                                         (248) 645-0000
Geoffrey N. Fieger (P30441)              ehardy@kohp.com
FIEGER FIEGER KENNEY                     tdavis@kohp.com
 & HARRINGTON, P.C.
Attorney for Plaintiff
19390 W. Ten Mile Road
Southfield, MI 48075-2463
(248) 355-5555
g.fieger@fiegerlaw.com
                                                                               /


  Brief in Support of Defendant’s Motion for Protective Order to Preclude
 Plaintiff’s Attempts to Circumvent the Court’s Discovery Order Regarding
                            Unrelated Complaints
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1848 Filed 12/07/18 Page 4 of 9




                    STATEMENT OF ISSUE PRESENTED

      On November 15, 2018, the Court denied Plaintiff’s motion to compel

documents regarding other sexual harassment, discrimination, or retaliation

complaints, unrelated to Plaintiff or Maddox, that were handled by WXYZ’s Mike

Murri or any of the Defendant’s stations nationwide, on grounds of relevance.

Plaintiff, nevertheless, has attempted to circumvent this relevance ruling by

demanding information about the same, verbally, from subsequent deponents.

Should the Court grant a protective order precluding Plaintiff’s inquiry into these

irrelevant topics at deposition?




                                         i
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1849 Filed 12/07/18 Page 5 of 9




                              CONTROLLING AUTHORITIES

Cases
Dooley v. Recreation & Parks Comm'n,
 2009 WL 10678949 (M.D. La. Nov. 5, 2009) .......................................................2

O'Brien v. Equitable Life Assur. Soc. of U.S.,
  14 F.R.D. 141 (W.D. Mo. 1953) ............................................................................2

Tilton v. Capital Cities/ABC Inc.,
  938 F. Supp. 748 (N.D. Okla. 1995) ..................................................................1, 2




                                                      i
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1850 Filed 12/07/18 Page 6 of 9




      Among Plaintiff’s demands in her recent motion to compel were documents

regarding sexual harassment investigations handled by Mike Murri, and “sexual

harassment, sexual misconduct, discrimination and/or retaliation by any employee

of Defendant” – that is, at any of Scripps Media’s properties nationwide. See R. 31,

Pg ID 728, 730-31 (Ex. A). On November 15, 2018, the Court denied these

requests due to lack of relevance. See R. 47, Op. & Order, Pg ID 1616-18 (Ex. B).

      Since that ruling, Plaintiff has taken only two depositions—both on

December 6, 2018, and both either current or former employees of WXYZ. Yet

despite the Court’s ruling on the irrelevance of unrelated sexual harassment,

discrimination, or retaliation claims, Plaintiff has effectively sought to circumvent

the Court’s order by demanding the same information from the deponents, and has

expanded her inquiry beyond sexual harassment or discrimination, to ask about

racial or other kinds of discrimination which, a fortiori, are likewise irrelevant

here. See Ex. C, Lewis Dep. (Rough) at 135-36; Ex. D, Roethler Dep. (Rough) at

38. Needless to say, this is improper. See, e.g., Dooley v. Recreation & Parks

Comm'n, 2009 WL 10678949, at *2-4 (M.D. La. Nov. 5, 2009) (granting protective

order limiting scope of deposition to prevent party from “seeking, through oral

testimony, information that he was precluded from obtaining through written

discovery”); O'Brien v. Equitable Life Assur. Soc. of U.S., 14 F.R.D. 141, 141

(W.D. Mo. 1953) (precluding depositions intended to “circumvent the rulings


                                         -1-
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1851 Filed 12/07/18 Page 7 of 9




heretofore made” regarding interrogatories). Relatedly, in Tilton v. Capital

Cities/ABC Inc., 938 F. Supp. 748, 750 (N.D. Okla. 1995), aff'd, 95 F.3d 32 (10th

Cir. 1996), the court had earlier held that certain employment contracts of ABC’s

journalists “ha[d] no relevance to these proceedings,” and permitted the redaction

of the individual defendants’ personal home addresses and phone numbers. Id. at

750-751. Nonetheless, “Plaintiff… continued to attempt to discern information

contained in these contracts during discovery” and “attempted to elicit [the

personal] information through certain questions posed by Plaintiff’s counsel during

deposition.” Id. The Court thus entered an order precluding Plaintiff’s counsel

from eliciting testimony from witnesses on these irrelevant topics. Id.

      Here, the next deposition that Plaintiff will take is that of Mr. Murri himself,

to be followed by the depositions of other WXYZ managers and HR personnel.

There is every reason to believe that Plaintiff will again try to circumvent the

Court’s order in those depositions; indeed, when WXYZ’s counsel sought

concurrence in this motion, Plaintiff’s counsel denied the plain text of the Court’s

order, and then argued that the Court’s order did not expressly forbid him from

asking about irrelevant topics at deposition. See Ex. E, December 7, 2018 E-mail

Chain. Under Rule 26(c)(1)(D), the Court may enter a protective order “forbidding

inquiry into certain matters” at a deposition. Insofar as the Court has already

determined that Plaintiff’s requests for discovery into harassment, discrimination,


                                         -2-
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1852 Filed 12/07/18 Page 8 of 9




or retaliation allegations that do not involve Plaintiff or Maddox are irrelevant, the

Court should enter a protective order forbidding Plaintiff’s inquiry into those topics

through the questioning of witnesses at deposition.



                                           KIENBAUM OPPERWALL
                                            HARDY & PELTON, P.L.C.

                                           By: /s/ Thomas J. Davis
                                              Elizabeth Hardy (P37426)
                                              Thomas J. Davis (P78626)
                                           Attorneys for Defendant
                                           280 N. Old Woodward Ave., Suite 400
                                           Birmingham, MI 48009
                                           (248) 645-0000
                                           ehardy@kohp.com
Dated: December 7, 2018                    tdavis@kohp.com




                                         -3-
Case 2:18-cv-10735-PDB-EAS ECF No. 59, PageID.1853 Filed 12/07/18 Page 9 of 9




                       CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the
foregoing document with the Clerk of the Court using the ECF system, which will
send notification of such filing to all ECF participants.


                                 /s/ Thomas J. Davis
                                 Thomas J. Davis (P78626)
                                 Kienbaum Opperwall Hardy & Pelton, P.L.C.
                                 280 N. Old Woodward Avenue, Suite 400
                                 Birmingham, MI 48009
                                 (248) 645-0000
                                 E-mail: tdavis@kohp.com
311818
